Citation Nr: 0405704	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability characterized as post total left knee arthrotomy.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability, characterized as post total right knee arthrotomy 
with loose body excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post total 
left knee arthrotomy and denied the veteran's claim to reopen 
for service connection for post total right knee arthrotomy 
with loose body excision. 

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in July 2003.  A 
transcript of this hearing has been associated with the 
claims file.

The Board notes that additional evidence, including VA 
outpatient treatment reports from 2002 and 2003, was received 
but was not considered by the RO, as the veteran, through his 
representative, waived local jurisdiction of the evidence in 
July 2003.

FINDINGS OF FACT

1.  The veteran has a current left knee disability 
characterized by post total left knee arthrotomy.

2.  Evidence of a left knee disability in service or within 
one year following service is not of record.  

3.  Competent evidence of a nexus between a left knee 
disability and service is not of record.

4.  Service connection for residuals of a right knee injury 
characterized as status post arthrotomy, right knee, with 
excision of loose cartilage, was denied in a November 1981 
rating decision.  The appellant was informed of the decision 
and did not appeal.

5.  Since the last decision, evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim has been submitted regarding the claim 
for service connection for right knee disability 
characterized by post total right knee arthrotomy with loose 
body excision.


CONCLUSIONS OF LAW

1.  Left knee disability characterized by post total left 
knee arthrotomy was not incurred in or aggravated by service, 
nor may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The November 1981 decision denying the appellant's claim 
for service connection for a right knee disability 
characterized by post total right knee arthrotomy with loose 
body excision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

3.  New and material evidence regarding the claim for service 
connection for a right knee disability characterized by post 
total right knee arthrotomy with loose body excision has been 
received.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an October 2000 letter, the RO stated that in order to 
establish service connection for a particular condition, the 
evidence must show a current disability, a disease or injury 
in service, and a link between the current disability and the 
disease or injury in service.  The RO stated that the 
veteran's own statement that his current medical condition 
was caused by what happened to him in service was 
insufficient to establish such a link, and that medical 
evidence was required to establish this connection.  The RO 
stated that regarding the claim for service connection for a 
right knee disability, the veteran had to submit new and 
material evidence, meaning evidence not previously submitted 
that would support that the condition began in or was 
aggravated by his military service.

In a December 2000 letter, the RO sent an additional letter 
to the veteran apprising him of the change in the duty to 
assist law, stating that to establish disability compensation 
benefits, the veteran must submit evidence showing that his 
disability was caused or made worse by his military service, 
that he received medical treatment for the claimed condition 
within one year of separation from service, and that the 
claimed condition had been an ongoing problem since he was 
discharged from service.  The RO also stated that the veteran 
could send dates of medical treatment during service and the 
name and exact location of the dispensary, hospital or other 
facility where he received treatment for this condition, as 
well as his rank and organization at the time of treatment.  
The RO added that the veteran could submit statements from 
persons who knew him in service and who had personal 
knowledge of any disability he may have had while in service, 
records and statements from medical personnel, employment 
physical examinations, medical evidence from hospitals, 
clinics, and private physicians who had treated him, 
especially shortly after separation, and pharmacy 
prescription records.

In the February 2002 statement of the case, the RO provided 
the veteran with the text of 38 C.F.R. § 3.156, pertaining to 
the criteria for new and material evidence, and with the text 
of 38 C.F.R. § 3.303, pertaining to the criteria for service 
connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the October 2000 letter, the RO stated that it 
would request the veteran's service medical records if they 
were not already in his claims file, and medical records from 
any VA medical facility where he had been treated, provided 
that he give the RO the information as to where and when he 
was treated.  The RO also stated that if there was any other 
evidence that the veteran wanted VA to consider, such as 
medical records from a private physician, that the veteran 
must obtain those records himself.  In the December 2000 
letter, the RO stated that if the veteran wished the RO to 
request any medical evidence, that the veteran should provide 
appropriate authorization.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  In two 
letters dated in October 2000 and December 2000, the veteran 
stated that he had no further evidence to submit.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II. Factual Background

The RO denied service connection for a right knee disability 
in November 1981.  The following was the evidence of record 
at the time of that decision:

In a February 1942 VA examination report, the extremities, 
including the joints, were normal.

In a service medical history report dated in August 1943, the 
veteran had a diagnosis of internal derangement of the joint, 
with a notation that it had existed prior to enlistment.  The 
report noted that in 1941 the veteran jumped from the rumble 
seat of a car and injured his right knee and was treated by a 
physician.  It noted that the knee locked in varying 
positions at intervals since that time, and that at first the 
veteran could break the lock normally, but now it was more 
difficult to break the locking, and the locking occurred more 
frequently.  The note indicated that although the veteran 
signed a statement that he had no disease or disability on 
enlistment, he did not realize that the difficulty in the 
right knee came under that heading.  The veteran was 
transferred to the U.S. Naval Hospital for treatment.

The Naval Hospital report on the same day indicated a 
diagnosis of internal derangement of the joint.  Physical 
examination revealed that the joint was stable and on motion 
there was a clicking sensation.  The x-ray revealed no bony 
pathology.  Several days later, an exploratory arthrotomy was 
done and a bucket handle tear of the internal semilunar 
cartilage of the right knee was found displaced, and loose 
cartilage was excised.  In a report dated over a month later, 
in September 1943, the veteran had good strength and function 
of the right leg, though some swelling persisted.  Two days 
later, there was good functional quadriceps strength and no 
limp.  Two days later, the veteran was discharged to duty 
still convalescent, and two weeks light duty or leave was 
recommended.

In a November 1945 report of physical examination for 
separation, examination of the joints was normal.

A VA x-ray report of the right knee dated in December 1979 
indicated a normal right knee.

An August 1981 VA outpatient treatment report noted that the 
veteran continued to have no swelling of the knees and 
indicated an assessment of post-traumatic arthritis, right 
knee.

In a November 1981 rating decision, the RO denied service 
connection for residuals of a right knee injury, finding that 
the veteran's right knee condition existed prior to service, 
and noted that the veteran's surgical treatment in service 
was ameliorative in nature.  

The veteran has submitted the following evidence in 
conjunction with his claim to reopen for service connection 
for a right knee disability and for service connection for a 
left knee disability.

In an August 1996 private history and physical examination 
report, it was noted that the veteran had progressive pain 
and disability in the left knee for the past year which was 
getting progressively worse, limiting walking and 
necessitating a need for a cane for ambulation.  The veteran 
had a preoperative diagnosis of degenerative joint disease of 
both knees.  In an August 1996 private discharge summary, it 
was noted that the veteran underwent a left total knee 
arthroplasty without complication, and was discharged with 
instructions to continue physical therapy.  The discharge 
diagnosis was osteoarthritis, left knee.

In a private history and physical examination report, dated 
in March 1997, it was noted that the veteran had progressive 
pain disability in the right knee for the past several 
months, and that the veteran had a history of severe 
bilateral osteoarthritis.  Physical examination indicated 
right knee with slight flexion contracture, pain with range 
of motion and crepitus in the patellofemoral joint.  The 
impression was severe osteoarthritis right knee.  In a 
private discharge summary, dated in February 1997, physical 
examination revealed right knee with mild varus deformity, 
crepitus with flexion and extension, and pain with weight 
bearing.  The veteran underwent a right total knee 
arthroplasty without complications.  The discharge diagnosis 
was osteoarthritis right knee.

In a February 1997 private outpatient treatment report, the 
examiner noted that the veteran was doing quite well after 
the right total knee arthroplasty and reported no significant 
pain in the joint.  The range of motion was "quite good" 
from zero to 90 degrees easily.  A March 1997 private 
progress note indicated that the veteran was doing great, 
that range of motion was good, that the strength was 
returning well, and that there was a little bit of swelling, 
but only minor discomfort.  In a June 1997 private progress 
note, it was noted that the knees gave him occasional 
discomfort when he was on them for a prolonged period or 
primarily going from a sitting to standing position with a 
lot of weight located over the patella.  Range of motion was 
"great."

In statements dated in August 2000, December 2000, and 
February 2001, the veteran asserted that he was originally 
injured while in service in 1942, and was hospitalized at a 
naval training station base hospital.  He noted that since 
service he had had both knees replaced.

In a VA outpatient treatment report dated in February 2002, 
the veteran complained of knee pain.  The examiner noted that 
the veteran had an injury in service to the right knee when 
he was working on an airplane and fell off the wing, and that 
he had had surgery in service.  He noted that the veteran had 
documentation of this.  The examiner reported that the 
veteran had ongoing right knee pain with subsequent pain in 
the left knee, and that he had bilateral knee replacement 
because of this chronic injury.  The veteran reported pain of 
five to six in both knees on a scale of one to ten.  Upon 
objective examination, there were well-healed scars on both 
knees with no joint laxity.  The diagnosis was chronic knee 
pain, status post bilateral knee replacement.  The examiner 
stated "[t]his in my opinion is as [a] result of a service 
connected injury."

A February 2002 VA x-ray report noted possible early 
loosening of the prosthesis at the left tibia, and no 
evidence of loosening in the right knee.

In a May 2002 statement, the veteran asserted that he did not 
have surgery on his knee prior to entering service.  He 
stated that during the jump from a rumble car in 1941 he 
sprained his right ankle, but did not injure his knee.  He 
indicated that he was submitting a letter from August 1981 
which supported his claim, and which had been submitted with 
his prior claim in 1981.  A form dated in August 1981 
contained statements from two friends.  One friend stated 
that he had known the veteran since 1948 and in that time the 
veteran had always had weakness in his knees and had always 
had problems going up and down stairs; the other friend 
stated that he had known the veteran for over 20 years and 
that the veteran had always had problems with his knees from 
time to time, including trouble with swelling and weakness.

In a July 2002 VA outpatient treatment report, the veteran 
complained of pain in both knees.  The examiner noted that 
there was good range of motion but the veteran had difficulty 
getting up from a kneeled position, and that an x-ray showed 
loosening of the tibial component in the left knee.  The 
examiner noted that he had discussed the situation in detail 
with the veteran because of the veteran's age, noted that one 
had to be cautionary before doing a total revision of the 
left knee, but that if it was causing considerable 
disability, especially relative to pain and instability, than 
something might be done irrespective of age.

At a July 2003 video conference hearing before the 
undersigned Veterans Law Judge, the veteran noted that he 
incurred an injury to his left knee while working on an 
aircraft in 1943.  He was doing a periodic check on the 
aircraft and was attempting to change the plugs in the 
engine, and had to climb onto the wing and look into the 
cockpit.  He stated that it was a freezing night, and that 
there must have been ice on the wing, and as he was getting 
down he slipped and fell on his knee.  He stated that he had 
received treatment for the knee at that time.  He stated that 
he had support on the knee for a short while, until it was 
fully recovered.  He stated that he did not receive any 
treatment immediately after service, and that the knee held 
up well for a few years until it started giving him problems 
about three or four years after discharge.  He stated that it 
would click as he walked and started giving him quite a bit 
of pain, and that he received treatment in the way of pain 
medication at a VA facility in 1981.  He stated that his 
current symptom was pain, and that he did not wear a knee 
brace, but at times used a cane or prosthetic device.

Regarding the right knee, the veteran indicated that he had a 
medical opinion dated in February 2002 relating the current 
right knee disability back to service.  He stated that he did 
not know whether the examiner in that opinion had reviewed 
the veteran's service medical records.  He stated that 
currently his right knee was very weak and had clicking 
noises.  He added that back when the accident first happened, 
somebody reported that he had jumped out of a little car and 
hurt his knee, and he did not know where that came from, but 
it was wrong.  He stated that he sprained his ankle, but 
there was no injury to the knee in that accident.
 
III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
which was not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  38 C.F.R. § 3.156(a) (2001).  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Id.  The 
Board notes that the legal standard of what constitutes "new 
and material" evidence was recently amended.  This amendment 
is inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2002)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

a.  Left knee

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a left knee 
disability characterized as post total left knee arthrotomy.

Initially, the Board notes that although the veteran served 
in a time of war, he does not allege that his left knee 
disability began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application.  
In order to warrant service connection, the evidence must 
show a current disability, a disease or injury in service, 
and a link between the current disability and the disease or 
injury in service.  38 C.F.R. § 3.303 (2003).  Presumptive 
service connection for arthritis may be warranted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.309 
(2003).  

The veteran currently has a left knee disability; he has been 
diagnosed with degenerative joint disease and osteoarthritis.  
Regarding a disease or injury in service, the veteran 
asserted in the July 2003 video conference hearing that he 
incurred an injury to his left knee in service in 1943 while 
working on an aircraft.  He stated that he received treatment 
for the knee in service, that he had support on it for a 
short while, and then it fully recovered.  The service 
medical records do not indicate any injury to the left knee, 
however.  In the February 1941 and November 1945 examination 
reports, examinations of the joints were normal.  Although 
the November 1945 separation examination does note "knee 
operation," it does not indicate which knee.  A separate 
note from August 1943 in the service medical records does 
indicate a right knee operation, and thus the Board assumes 
that the separation examination is referring to the right 
knee.  Further, the 1943 note in the service medical records 
do not refer to any problems with the left knee.  As to the 
veteran's recent assertions that he had a left knee injury in 
service, the Board finds the contemporaneous medical evidence 
showing negative left knee examinations in service more 
probative as to the presence of a left knee disability or 
residuals of an injury to that extremity.  

The statements made by the veteran's friends, while 
commenting on the veteran's observed problems with his knees 
since service, do not indicate whether the veteran had a 
disease or injury to the left knee while in service.  There 
is no indication that these friends have any medical 
background.  Although they are competent to testify as to 
experiences and symptoms of the veteran's that they have 
seen, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion as to a medical diagnosis or causation 
thereof.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nor 
can the veteran's left knee disability be presumed to have 
been incurred in service, as the first objective evidence of 
arthritis was decades after discharge from service.

The postservice medical reports pertinent to the left knee do 
not contain indications of a relationship between any 
postservice disability and service.  The Board notes that the 
February 2002 outpatient treatment note includes findings of 
a bilateral knee disorder.  Before making those findings, the 
examiner recorded the veteran's history of "right" knee 
injury.  In his opinion, the examiner tended to link this 
injury (right) to current disability (right).  There was no 
reference to any left knee injury in this record so as to 
link current left knee disorder to service.  In sum, this 
nexus opinion is not relevant to the left knee.   

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this case, the Board 
does not find competent evidence of a current disability 
until many decades after service, with the medical reports 
showing no apparent link to service.  Accordingly, given the 
many years before the first manifestation of left knee 
disability, the medical evidence as to the left knee is 
deemed to be sufficient in this case and an examination is 
not necessary.  

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a left knee 
disability characterized as post total left knee arthrotomy, 
and there is no doubt to be resolved.  38 U.S.C.A. § 1110; 
Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.303.

b.  Right knee

The Board finds that new and material evidence has been 
received to reopen a claim for service connection for a right 
knee disability characterized as status post arthrotomy, 
right knee, with excision of loose cartilage.

Entitlement to service connection for a right knee disability 
characterized as status post arthrotomy, right knee, with 
excision of loose cartilage, was denied in a November 1981 
rating decision.  The veteran did not appeal that decision 
and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  However, the veteran may reopen 
this claim upon the submission of new and material evidence, 
meaning evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  At the time 
of the November 1981 rating decision, the evidence of record 
consisted of the service medical records detailing right knee 
surgery in service, a history of a preservice injury to the 
right knee, a normal x-ray report of the right knee from 
1979, and an outpatient treatment report from 1981 giving an 
impression of post traumatic arthritis of the right knee.

In conjunction with the claim to reopen, the veteran has 
submitted medical evidence pertaining to a diagnosis of 
osteoarthritis and detailing a right total knee arthroplasty 
in 1997.  Further, the veteran has submitted a February 2002 
VA outpatient treatment report containing an opinion that the 
veteran's current right knee disability "is as [a] result of 
a service connected injury."  The Board finds that this 
evidence bears directly and substantially on the specific 
matter under consideration, as it contains a current 
diagnosis and a nexus opinion linking the current diagnosis 
to service.  Accordingly, the Board finds that new and 
material evidence has been submitted and the claim for 
service connection for a right knee disability characterized 
as status post arthrotomy, right knee, with excision of loose 
cartilage is reopened.

ORDER

Entitlement to service connection for a left knee disability, 
characterized as post total left knee arthrotomy, is denied.

The application to reopen a claim for service connection for 
a right knee disability characterized as status post 
arthrotomy, right knee, with excision of loose cartilage, is 
granted.

REMAND

Regarding the veteran's claim for service connection for a 
right knee disability characterized as status post 
arthrotomy, right knee, with excision of loose cartilage, a 
VA examiner noted in a February 2002 outpatient treatment 
report that the veteran's knee disability was a result of a 
service connected injury.  Further elaboration is not 
provided, however.  Accordingly, this case is hereby REMANDED 
for the following action:

Schedule a VA orthopedic examination.  
Request the examiner to review the 
veteran's claims file and to opine on 
whether the veteran's current right knee 
disability is at least as likely as not 
related to an in-service disease or 
injury.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



